Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 02/10/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 02/10/2021 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, and 11-20 are objected to because of the following informalities:  
Regarding claim 2, the word, “integral” appears not to require an article.
Regarding claim 11, the phrase, “the shielding fence is electrically connected” is grammatically incorrect due to the presence of an indicative verb in what should be a simple noun phrase. The examiner suggests the replacement of the verb with a present participle or similar part of speech. 
Regarding claim 12, the phrase, “the upper insulation pattern is disposed on an upper surface of the core insulation layer and partially exposes” is grammatically incorrect due to the presence of an indicative verb in what should be a simple noun phrase. The examiner suggests the replacement of the verb with a present participle or similar part of speech. Furthermore,  later in the claim, the phrase “the lower insulation pattern is disposed on a lower surface of the core insulation layer and partially exposes” is also grammatically incorrect due to the presence of an indicative verb in what should be a simple noun phrase. The examiner recommends that the error be corrected similarly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “a conductive pattern disposed in the core insulation layer” is unclear because the support for it in the specification is inconsistent. In the drawings, only element “226” can be construed to be “in” the core insulation layer. However, paragraph [0029] names element “220” as the conductive pattern, while various drawings (in particular Fig. 1) show element 220 as indicating the entire assembly (similar to what is indicated by element 220). Only Fig. 9 shows a different subject for element 220, and yet in Fig. 9, the element 220 cannot be construed to be “in” the core insulation layer, since it is clearly not only within, but also above and below the core insulation layer, and the claim language clearly makes a distinction between elements above, below, and in the core insulation layer.
Regarding claims 2, 9 and 18, the limitation, “integral with conductive pattern”, is unclear with regard to what features of the conductive pattern or the reinforcing member, Applicant wishes to claim. At the very least, given that the reinforcing member rises “above” the conductive pattern, it seems that the reinforcing member is not integral with it.
Regarding claims 5 and 14, the limitation, “integral with the lower insulation pattern” is unclear with regard to what feature(s) of the shielding fence Applicant wishes to claim. At the very last, given that the shielding fence differs in its composition from the lower insulation pattern, it seems that the shielding fence is not integral with it.
Claim 11 recites the limitation "the molding member" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Huang et al. (US 9595454 B2) teaches a semiconductor device including electromagnetic absorption and shielding, the semiconductor device Including material for absorbing EMI and/or RFI, and the material may be provided within or on a solder mask layer (210) on a substrate (202) (see Fig. 14). Huang fails to teach and/or suggest, for example including a shielding fence (250) as shown by Applicant’s Fig. 1 surrounding external terminals/solder balls (160) and is configured to shield EMI emitted from the external terminals.
LEE (US 20150380361 A1) teaches a semiconductor device comprising a semiconductor chip, a package substrate, and an, chip/die, and EMI shielding layer.  
Similar to Lee’s teachings is Song et al. (US 20120300412 A1). Tsai et al. (US 20120074538 A1) teaches a package structure with EDS and EMI preventing functions. 

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816